Citation Nr: 1507891	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-21 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for chronic low back pain status post multiple spinal anesthetic injections.

2. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety disorder.

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety disorder, and to include as secondary to service-connected chronic low back pain status post multiple spinal anesthetic injections.

4. Entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety disorder, and to include as secondary to service-connected chronic low back pain status post multiple spinal anesthetic injections.

5. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for low back disability, to include herniated nucleus pulposus, L5-S1, and degenerative disc disease (DDD) of the lumbar spine, and to include as secondary to service-connected chronic low back pain status post multiple spinal anesthetic injections.

6. Entitlement to service connection for low back disability, to include herniated nucleus pulposus, L5-S1, and DDD of the lumbar spine, and to include as secondary to service-connected chronic low back pain status post multiple spinal anesthetic injections.

7. Entitlement to service connection for right hip disability, to include as secondary to service-connected chronic low back pain status post multiple spinal anesthetic injections.

8. Entitlement to service connection for cervical spine disability, to include as secondary to service-connected chronic low back pain status post multiple spinal anesthetic injections.

9. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1990 to November 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The RO certified to the Board the claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for PTSD, depression, and anxiety.  However, in a July 2014 written statement, the Veteran's representative stated that the Veteran also related his major depressive disorder to his service-connected lumbar spine condition.  As such, the Board finds the Veteran's claim is best represented as two separate claims and has characterized the claims as shown on the title page.  

The issues of entitlement to a disability rating in excess of 10 percent for chronic low back pain status post multiple spinal anesthetic injections; entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety disorder; entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety disorder, and to include as secondary to service-connected chronic low back pain status post multiple spinal anesthetic injections; entitlement to service connection for low back disability, to include herniated nucleus pulposus, L5-S1, and DDD of the lumbar spine, and to include as secondary to service-connected chronic low back pain status post multiple spinal anesthetic injections; entitlement to service connection for right hip disability, to include as secondary to service-connected chronic low back pain status post multiple spinal anesthetic injections; entitlement to service connection for cervical spine disability, to include as secondary to service-connected chronic low back pain status post multiple spinal anesthetic injections; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. In an April 2006 rating decision, the RO most recently denied the claims to reopen the issues of entitlement to service connection for major depressive disorder and entitlement to service connection for herniated nucleus pulposus, L5-S1, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. Evidence received since the time of the final April 2006 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety disorder, and to include as secondary to service-connected chronic low back pain status post multiple spinal anesthetic injections. 

3. Evidence received since the time of the final April 2006 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for low back disability, to include herniated nucleus pulposus, L5-S1, and DDD of the lumbar spine, and to include as secondary to service-connected chronic low back pain status post multiple spinal anesthetic injections.


CONCLUSIONS OF LAW

1. The April 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety disorder, and to include as secondary to service-connected chronic low back pain status post multiple spinal anesthetic injections, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3. Evidence submitted to reopen the claim of entitlement to service connection for low back disability, to include herniated nucleus pulposus, L5-S1, and DDD of the lumbar spine, and to include as secondary to service-connected chronic low back pain status post multiple spinal anesthetic injections, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety disorder, and to include as secondary to service-connected chronic low back pain status post multiple spinal anesthetic injections, and the claim of entitlement to service connection for low back disability, to include herniated nucleus pulposus, L5-S1, and DDD of the lumbar spine, and to include as secondary to service-connected chronic low back pain status post multiple spinal anesthetic injections.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. 
§ 3.310).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the Veteran did not appeal the denial of the claims to reopen the issues of entitlement to service connection for major depressive disorder and entitlement to service connection for herniated nucleus pulposus, L5-S1, following the April 2006 rating decision.  Thus, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  As the April 2006 rating decision is the last final disallowance with respect to these claims, the Board must review all of the evidence submitted since then to determine whether the Veteran's claims should be reopened and re-adjudicated on a de novo basis.  

Acquired Psychiatric Disability

In the April 2006 rating decision, the RO denied the Veteran's claim because the evidence did not show that major depressive disorder was incurred in service or due to a service-connected condition.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the April 2006 rating decision that addresses this basis or supports a new theory of entitlement.  Evidence submitted and obtained since the April 2006 rating decision includes private treatment records, records from the Social Security Administration, VA treatment records, and lay evidence.  In a November 2009 written statement, the Veteran stated that he had experienced increased depression and anxiety due to inadequate pain relief for his service-connected back disability.  A December 2009 private medical record indicates the Veteran experienced a lot of anxiety related to his current circumstances and describes the Veteran's complaints of back pain, hip pain, and difficulty sleeping.  In an April 2010 written statement, the Veteran asserted that he had experienced more trouble with anxiety and depression since his lumbar fusion surgery in December 2004, which he felt was connected to his service-connected chronic low back pain.

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new as it had not been previously considered by VA, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, it addresses whether a current acquired psychiatric disorder is caused or aggravated by the Veteran's service-connected chronic low back pain status post multiple spinal anesthetic injections.  As a result, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety disorder, and to include as secondary to service-connected chronic low back pain status post multiple spinal anesthetic injections, is reopened.  Justus, 3 Vet. App. at 512-13.

Low Back Disability

In the April 2006 rating decision, the RO denied the Veteran's claim because the objective evidence did not show that a herniated nucleus pulposus, L5-S1, was related to military service or caused by a service-connected condition.  Evidence submitted and obtained since the April 2006 rating decision includes private treatment records, records from the Social Security Administration, VA treatment records and examination report, and lay evidence.  In particular, the November 2009 VA examination report appears to indicate that the Veteran's current DDD is related to his chronic low back pain.  Although the VA examiner does not specify whether the identified chronic low back pain is the same disability for which the Veteran is service-connected, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new as it had not been previously considered by VA.  In addition, the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claims.  Namely, it addresses whether a separate low back disability is related to the Veteran's service-connected chronic low back pain status post multiple spinal anesthetic injections.  Therefore, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for low back disability, to include herniated nucleus pulposus, L5-S1, and DDD of the lumbar spine, and to include as secondary to service-connected chronic low back pain status post multiple spinal anesthetic injections, is reopened.  Justus, 3 Vet. App. at 512-13.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, major depressive disorder, and anxiety disorder, and to include as secondary to service-connected chronic low back pain status post multiple spinal anesthetic injections, is reopened.

New and material evidence having been submitted, the claim of entitlement to service connection for low back disability, to include herniated nucleus pulposus, L5-S1, and DDD of the lumbar spine, and to include as secondary to service-connected chronic low back pain status post multiple spinal anesthetic injections, is reopened.


REMAND

Acquired Psychiatric Disability

The Veteran asserts that he has a current acquired psychiatric disability related to his service-connected chronic low back pain status post multiple spinal anesthetic injections.  The record does not show that a VA examination was performed in connection with the Veteran's claim.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, the evidence reflects diagnoses of PTSD, major depressive disorder, and anxiety disorder during the pendency of the appeal.  In addition, the Veteran is service-connected for chronic low back pain status post multiple spinal anesthetic injections, and private treatment records and the Veteran's lay statements indicate that a current acquired psychiatric disorder may be related to his back pain.  As a result, the Board finds that remand for a VA examination is warranted in order to ascertain whether any current acquired psychiatric disability is etiologically related to active duty, to include as secondary to service-connected chronic low back pain status post multiple spinal anesthetic injections.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon, 20 Vet. App. at 83. 

Compensation under 38 U.S.C.A. § 1151

Additionally, the Veteran asserts that he has a current acquired psychiatric disability that was aggravated by treatment provided during a right L5-S1 recurrent discectomy and transforaminal lumbar interbody fusion at a VA medical facility in December 2004.  First, although the pertinent VA treatment records indicate that written informed consent was obtained from the Veteran prior to the procedure, the consent form is not of record.  This form needs to be associated with the record prior to Board adjudication of the issue on appeal.  

In addition, the law provides that compensation may be paid for a qualifying additional disability not the result of the veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  Here, the Board finds remand is warranted to obtain a medical opinion that specifically addresses whether any acquired psychiatric disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or surgical treatment or by an event not reasonably foreseeable.  

Low Back Disability

The Veteran asserts that he has an additional, separate low back disability related to his service-connected chronic low back pain status post multiple spinal anesthetic injections.  The record reflects diagnoses of a herniated nucleus pulposus, L5-S1, and DDD of the lumbar spine during the pendency of the appeal.  Additionally, the November 2009 VA examination report appears to indicate that the Veteran's current DDD is related to chronic low back pain.  However, the VA examiner does not clarify whether this chronic low back pain is the same as the Veteran's service-connected disability, and moreover, the VA examiner does not provide any rationale for the statement.  As such, the Board finds the opinion inadequate for purposes of determining entitlement to service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds remand is warranted for an additional examination and opinion to determine whether any additional, separate low back disability diagnosed during the pendency of the appeal, to include herniated nucleus pulposus, L5-S1, and DDD of the lumbar spine, was caused or aggravated by the Veteran's service-connected chronic low back pain status post multiple spinal anesthetic injections.

Right Hip Disability

The Veteran asserts that he has a current right hip disability related to his service-connected chronic low back pain status post multiple spinal anesthetic injections.  In November 2009, the VA examiner opined that the Veteran's pain and avascular necrosis of the right hip were not caused by or the result of degenerative disk disease related to chronic low back pain.  However, as the VA examiner did not provide any rationale for the negative opinion, the Board finds remand is warranted to obtain an addendum opinion.  Barr, 21 Vet. App. 312.

Cervical Spine Disability

The Veteran also contends that he has a current cervical spine disability secondary to his service-connected chronic low back pain status post multiple spinal anesthetic injections.  In this respect, the November 2009 VA examiner opined that the Veteran's cervical spine condition and neck pain were at least as likely as not caused by degenerative disk disease.  However, as noted above, the VA examiner did not clarify whether the Veteran's degenerative disk disease was related to his service-connected chronic low back pain status post multiple spinal anesthetic injections, and as such, the Board finds remand is warranted for an additional opinion concerning the etiology of any current cervical spine disability.  Barr, 21 Vet. App. 312.

Increased Disability Rating and TDIU

The Board finds the claims of entitlement to a disability rating in excess of 10 percent for chronic low back pain status post multiple spinal anesthetic injections and entitlement to a TDIU are inextricably intertwined with the claims remanded herein.  See 38 U.S.C.A. § 2307 (West 2014); 38 C.F.R. §§ 3.1600(a), (b) (2014).  Therefore, these issues are also remanded to the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Finally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from March 2011 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from March 2011 to the present for the Veteran.  In addition, a copy of the form signed by the Veteran in December 2004 consenting to undergo the right L5-S1 recurrent discectomy and transforaminal lumbar interbody fusion must be obtained and associated with the record.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disability.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail, to include all relevant diagnoses pertaining to an acquired psychiatric disability.  IF PTSD is diagnosed, the examiner must indicate the specific stressors that caused PTSD.

Based on a review of the claims file, to include the service treatment records, VA treatment records, private treatment records, Social Security Administration records, and lay evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disability began in service, was caused by service, or is otherwise related to service.  In addition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disability diagnosed during the pendency of the appeal, to include PTSD, major depressive disorder, and anxiety disorder, was caused or aggravated by the Veteran's service-connected chronic low back pain status post multiple spinal anesthetic injections.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

If, and only if, the VA examiner finds an acquired psychiatric disability is not related to active duty, to include as secondary to a service-connected disability, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has additional disability in the form of an acquired psychiatric disability as the result of a right L5-S1 recurrent discectomy and transforaminal lumbar interbody fusion performed at a VA medical facility in December 2004.  If, and only if, there is additional disability, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the additional disability was due to negligence or fault by VA.  If, and only if, there is additional disability, but it was not due to fault or negligence of VA, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the additional disability was due to an event that was not reasonably foreseeable.  When answering the question, the examiner should not focus on whether the event was actually foreseen but should instead address whether a reasonable medical practitioner would have foreseen the event or additional disability.

In formulating the opinions, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Then, schedule the Veteran for an orthopedic examination to determine the current nature and severity of his service-connected chronic low back pain status post multiple spinal anesthetic injections and to determine the etiology of any separate low back disability, right hip disability, and cervical spine disability.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail according to VA's rating criteria.   

In addition, for each low back symptom identified, the examiner should provide an opinion concerning whether such symptom is (i) attributable solely to the Veteran's service-connected chronic low back pain status post multiple spinal anesthetic injections, (ii) solely to another back disability, or (iii) whether such a differentiation cannot be made.  With respect to any separate back disabilities, to include herniated nucleus pulposus, L5-S1, and DDD of the lumbar spine, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the back disability began in service, was cause by service, or is otherwise related to service.

If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any separate low back disability was caused or aggravated by the Veteran's service-connected chronic low back pain status post multiple spinal anesthetic injections.  

Further, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any right hip disability began in service, was caused by service, or is otherwise related to service.

If the above opinion is negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a right hip disability was caused or aggravated by the Veteran's service-connected chronic low back pain status post multiple spinal anesthetic injections.  

Finally, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any cervical spine disability began in service, was caused by service, or is otherwise related to service.

If the above opinion is negative, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any cervical spine disability was caused or aggravated by the Veteran's service-connected chronic low back pain status post multiple spinal anesthetic injections.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.

4. Thereafter, re-adjudicate the claims remanded herein.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


